Citation Nr: 0200180	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  98-10269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 30 percent assigned in 
conjunction with the original grant of service connection for 
dysthymic disorder.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from January 1976 to 
July 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Jackson, Mississippi, regional office (RO) of the Department 
of Veterans' Affairs (VA). 


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per 
curiam order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  The implementing regulations were 
adopted on August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The record shows that the 
veteran was fully informed of the provisions of the VCAA in a 
March 2001 letter from the RO.  

The most recent VA psychiatric examination was conducted in 
August 2000.  Subsequent VA treatment records contain 
findings indicating that the veteran's psychiatric disorder 
may have worsened.  As such, the Board is of the opinion that 
additional development is warranted.  The record shows that 
the veteran was awarded disability benefits by the Social 
Security Administration (SSA).  It appears that all the 
records on which that decision was based are not on file.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) and the implementing 
regulations are fully complied with and 
satisfied. 

2.  The RO should contact the VA Medical 
Center located in Memphis, Tennessee for 
any additional treatment records from 
April 2001 to the present.

3.  The RO should take the appropriate 
action to obtain a copy of the medical 
records on which the SSA decision was 
based.

4.  A VA examination should be conducted 
by a psychiatrist in order to determine 
the severity of the service-connected 
psychiatric disorder.  All tests and 
studies deemed necessary should be 
conducted.  It is requested that the 
examiner obtain a detailed occupational 
history.  The examiner should express an 
opinion on the extent to which service-
connected psychiatric disorder affects 
the veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score with an 
explanation of the numeric code assigned. 
The claims folder must be made available 
to the physician for review in 
conjunction with the examination.

5.  Thereafter, the RO should readjudicate 
this claim, to include consideration of 
staged ratings as set forth in Fenderson 
v. West, 12 Vet. App. 119 (1999).  If the 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



